Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Dawn Coffee,
Petitioner,
v.
The Inspector General.
Docket No. C-13-246
Decision No. CR2804

Date: May 30, 2013

DECISION

This matter is before me on review of the Inspector General’s (I.G.’s) determination to
exclude Petitioner pro se Dawn Coffee from participation in Medicare, Medicaid, and all
other federal health care programs for a period of five years. The I.G.’s determination to
exclude Petitioner is based on the terms of section 1128(a)(3) of the Social Security Act
(Act), 42 U.S.C. § 1320a-7(a)(3). The facts of this case mandate the imposition of a five-
year exclusion, and so | grant the I.G.’s Motion for Summary Disposition.

I. Procedural Background

Petitioner pro se Dawn Coffee is a licensed practical nurse licensed to practice in the
State of Missouri. In 2010 she was employed in a physician’s office. While so
employed, but without the physician’s knowledge or authorization, she called a local
pharmacy and placed a prescription for hydrocodone for a person named Shane Umfleet,
who later obtained the drugs prescribed on January 5, 2010 by paying for them with a
check on a closed bank account.

Local law enforcement authorities became aware of the transaction and on January 22,
2010 filed a criminal complaint against Petitioner in the Circuit Court of Stoddard
County, Missouri. I.G. Ex. 4. The complaint was followed on March 1, 2010 by the
filing of an Information charging Petitioner with the Class D felony of Fraudulently
Obtaining a Controlled Substance, in violation of MO. REV. STAT. § 195.204. LG. Ex.
5. On April 21, 2010, Petitioner appeared with counsel in the Circuit Court and pleaded
guilty to the charge of Fraudulently Attempting to Obtain a Controlled Substance, in
violation of MO. REV. STAT. § 195.204. This final charge, specifically the one on which
Petitioner was ultimately convicted, is classified as a Class D felony by Missouri statutes,
Mo. REV. STAT. §§ 558.011.1(4) and 195.204.2. LG. Ex. 2

Petitioner returned to the Circuit Court with counsel on June 2, 2010. Imposition of
sentence on her plea was suspended, and she was placed on four years of supervised
probation. She was required to pay $46.00 to a victim compensation fund. She was
discharged early from her term of probation by the Missouri Board of Probation and
Parole on October 26, 2012. I.G. Ex. 6.

On November 30, 2012, the LG. notified Petitioner that she was being excluded pursuant
to the terms of section 1128(a)(3) of the Act for the mandatory minimum period of five
years. The I.G.’s action was required by the terms of section 1128(a) of the Act, 42
U.S.C. § 1320a-7(a).

Acting pro se, Petitioner timely sought review of the L.G.’s action by letter dated
December 10, 2012. I convened a telephonic prehearing conference on January 22, 2013,
pursuant to 42 C.F.R. § 1005.6, in order to discuss the issues presented by the case and
procedures for addressing those issues. By Order of that date, as amended by my Order
of March 25, 2013, I established a schedule for the submission of documents and briefs.
All briefing is now complete, and the record in this case closed on May 13, 2013.

There are seven exhibits in this case. The LG. proffered six exhibits marked I.G. Exhibits
1 through 6 (I.G. Exs. 1-6), and they are admitted without objection. Petitioner filed an
undated letter from her employer’s administrative assistant, K. Nenninger, but that
document was not marked as an exhibit in compliance with CRDP § 9 and paragraphs
5(e) and 10 of my Orders of January 22, 2013 and March 25, 2013. Nevertheless, I have
marked and admitted it as Petitioner’s Exhibit 1 (P. Ex.1).

II. Issues

The issues before me are limited to those listed at 42 C.F.R. § 1001.2007(a)(1). In the
specific context of this record, they are:

1. Whether the I.G. has a basis for excluding Petitioner from participating in
Medicare, Medicaid, and all other federal health care programs pursuant to section
1128(a)(3) of the Act; and
2. Whether the length of the proposed period of exclusion is unreasonable.

Both issues must be resolved in favor of the I.G.’s position. Because her predicate
conviction has been established, there is a basis for Petitioner’s exclusion pursuant to
section 1128(a)(3) of the Act. A five-year term of exclusion is the minimum established
by section 1128(c)(3)(B) of the Act, 42 U.S.C. § 1320a-7(c)(3)(B) and is therefore not
unreasonable.

III. Controlling Statutes and Regulations

Section 1128(a)(3) of the Act, 42 U.S.C. § 1320a-7(a)(3), requires the mandatory
exclusion from participation in Medicare, Medicaid, and all other federal health care
programs of “[a]ny individual or entity that has been convicted for an offense which
occurred after [August 21, 1996,] under Federal or State law, in connection with the
delivery of a health care item or service or with respect to any act or omission in a health
care program (other than those specifically described in [section 1128(a)](1)) operated by
or financed in whole or in part by any Federal, State, or local government agency, of a
criminal offense consisting of a felony related to fraud, theft, embezzlement, breach of
fiduciary responsibility, or other financial misconduct.” The terms of section 1128(a)(3)
are restated in similar language at 42 C.F.R. § 1001.101(c).

The Act defines “conviction” as including those circumstances “when a judgment of
conviction has been entered against the individual . . . by a Federal, State, or local court,”
Act § 1128(i)(1); “when there has been a finding of guilt against the individual .. . by a
Federal, State, or local court,” Act § 1128(i)(2); “when a plea of guilty . . . by the
individual . . . has been accepted by a Federal, State, or local court,” Act § 1128(i)(3); or
“when the individual . . . has entered into participation in a first offender, deferred
adjudication, or other arrangement or program where judgment of conviction has been
withheld.” Act § 1128(i)(4). These definitions are repeated at 42 C.F.R. § 1001.2.

An exclusion based on section 1128(a)(3) is mandatory and the I.G. must impose it for a
minimum period of five years. Act § 1128(c)(3)(B); 42 U.S.C. § 1320a-7(c)(3)(B). The
regulatory language of 42 C.F.R. § 1001.102(a) affirms the statutory provision.

IV. Findings and Conclusions

I find and conclude as follows:

1. On April 21, 2010, in the Circuit Court of Stoddard County, Missouri, Petitioner
Dawn Coffee pleaded guilty to one Class D felony count of Fraudulently Attempting to

Obtain a Controlled Substance, in violation of MO. REV. STAT. § 195.204. The conduct
to which Petitioner pleaded guilty occurred on or about January 5, 2010. I.G. Exs. 2, 5.
2. On June 2, 2010, the Circuit Court suspended imposition of sentence on Petitioner’s
guilty plea, and she was placed on four years of supervised probation. I.G. Exs. 2,6. She
was discharged from her term of probation by the Missouri Board of Probation and
Parole on October 26, 2012. I.G. Ex. 6.

3. The accepted plea of guilty and the suspension of the imposition of sentence described
above in Findings | and 2 constitute a “conviction” within the meaning of sections
1128(a)(3) and 1128(i)(3) and (4) of the Act, and 42 C.F.R. § 1001.2.

4. There is a nexus and a common-sense relationship between the felony offense of
which Petitioner was convicted, as noted above in Findings 1, 2, and 3 above, and fraud
in connection with the delivery of a health care item or service. I.G. Exs. 4, 5.

5. Petitioner’s conviction as noted above in Findings 1, 2, 3, and 4 constitutes a basis for
the I.G.’s exclusion of Petitioner from participation in Medicare, Medicaid, and all other
federal health care programs. Act § 1128(a)(3); 42 U.S.C. § 1320a-7(a)(3).

6. The five-year period of Petitioner’s exclusion is the mandatory minimum period
provided by law, and is therefore not unreasonable. Act § 1128(c)(3)(B); 42 C.F.R.
§§ 1001.102(a) and 1001.2007(a)(2).

7. There are no disputed issues of material fact and summary disposition is therefore
appropriate in this matter. Michael J. Rosen, M.D., DAB No. 2096 (2007); Thelma
Walley, DAB No. 1367 (1992); 42 C.F.R. § 1005.4(b)(12).

V. Discussion

The four essential elements necessary to support an exclusion based on section
1128(a)(3) of the Act are: (1) the individual to be excluded must have been convicted of
a felony offense; (2) the felony offense must have been based on conduct relating to
fraud, theft, embezzlement, breach of fiduciary responsibility, or other financial
misconduct; (3) the felony offense must have been for conduct in connection with the
delivery of a health care item or service, or the felony offense must have been with
respect to any act or omission in a health care program operated by or financed in whole
or in part by any federal, state, or local government agency; and (4) the felonious conduct
must have occurred after August 21, 1996. Andrew D. Goddard, DAB No. 2032 (2006);
Kenneth M. Behr, DAB No. 1997 (2005); Erik D. DeSimone, R.Ph., DAB No. 1932
(2004); Jeremy Robinson, DAB No. 1905 (2004); Breton Lee Morgan, M.D., DAB
CR1913 (2009); Morganna Elizabeth Allen, DAB CR1479 (2006); Theresa A. Bass,
DAB CR1397 (2006); Michael Patrick Fryman, DAB CR1261 (2004); Golden G.
Higgwe, D.P.M., DAB CR1229 (2004); Thomas A. Oswald, R.Ph., DAB CR1216 (2004);
Katherine Marie Nielsen, DAB CR1181 (2004).
Petitioner does not contest the existence of the second, third, and fourth essential
elements, and their presence is plain on this record. The fourth element is proven by the
date of the misconduct charged. The second and third elements are shown by the events
set out in the charging documents, by the substance of the charge as defined by Missouri
statute, and by Petitioner’s stipulation before the Missouri State Board of Nursing that her
crime was “an offense an essential element of which is fraud and/or dishonesty.” I.G. Ex.
3, at 2. The nexus of this misconduct with the delivery of a health care item, based as it

is on the unauthorized generation of the hydrocodone prescription, is obvious. Thus, the
evidence shows that Petitioner acted fraudulently, and in connection with the delivery of
a health care item, well after August 21, 1996.

Petitioner’s defense rests on her assertion that the proceedings against her did not result
in a conviction. She does not deny the procedural history of those proceedings as set out
above in Findings | and 2 above, but she argues that under Missouri law, her successful
— and early — completion of her term of probation leaves her without a felony
conviction. Neither Petitioner nor the I.G. have proffered documents with any specific
reference to the Missouri statute applicable to this situation, but I believe that the statutes
involved are most likely MO. REV. STAT. §§ 557.011.2(3), 557.011.2(4), and 610.105.

Petitioner is correct in arguing that under Missouri law a criminal case concluded by the
suspended imposition of sentence does not result in a “conviction.” M.A.B. v. Nicely, 909
S.W.2d 669 (Mo. 1995) (en banc); Yale v. City of Independence, 846 S.W.2d 193 (Mo.
1993) (en banc); Missouri ex rel. Light v. Sheffield, 768 S.W.2d 590 (Mo. Ct. App. 1989).
The terms of MO. REV. STAT. § 610.105 allow deserving defendants to avoid the civil,
criminal, and social consequences of a record as a convicted felon. Without lengthy
citation here, I note that Missouri courts have, when asked to do so, steadfastly applied
their “no-conviction” interpretation to criminal dispositions under MO. REV. STAT. §
610.105. The State of Missouri’s policy that permits such a result may be entirely
reasonable, and nothing in this decision should be understood to trivialize or discount
Petitioner’s success in complying with the requirements of that policy. The established
law of this forum, however, requires that the Act’s definitions of “conviction” be applied
in these circumstances. Those specific definitions noted in sections 1128(i)(3) and
1128(i)(4) of the Act encompass the proceedings against Petitioner. By the federal
definitions applicable in this federal litigation aimed at protecting the integrity of federal
health care programs, the criminal proceedings against Petitioner ended in her
“conviction.”

This issue has been debated in this forum and before the Departmental Appeals Board
(Board) for two decades, and its resolution has never varied. The Administrative Law
Judges (ALJs) of this forum and appellate panels of the Board have frequently addressed
petitioners’ arguments that they should not be regarded here as “convicted” because they
are not considered “convicted” under state law. The Board panels and ALJs of this forum
have consistently rejected those arguments for the reason that federal law — specifically
section 1128(i) of the Act — and not state laws, governs the meaning of “convicted” in
applying the terms of the Social Security Act. Ellen L. Morand, DAB No. 2436 (2012);
Henry L. Gupton, DAB No. 2058 (2007), aff'd sub nom. Gupton v. Leavitt, 575 F. Supp.
2d 874 (E.D. Tenn. 2008); Marc Schneider, D.M.D., DAB No. 2007 (2005); Carolyn
Westin, DAB No. 1381 (1993), aff'd sub nom. Westin v. Shalala, 845 F.Supp. 1446 (D.
Kan. 1994); see Bethany Anne Winther-Galimore, DAB CR2501 (2012); Myrna Baptista,
DAB CR2410 (2011); Theresa A. Bass, DAB CR1397.

The five-year period of exclusion proposed in this case is the minimum required by
section 1128(c)(3)(B) of the Act. As a matter of law it is not unreasonable, and neither
the Board nor I can reduce it. 42 C.F.R. § 1001.2007(a)(2); Mark K. Mileski, DAB No.
1945 (2004); Salvacion Lee, M.D., DAB No. 1850 (2002).

Petitioner appears here pro se. Because of that I have been guided by the Board’s
reminders that pro se litigants should be offered “some extra measure of consideration”
in developing their records and their cases. Louis Mathews, DAB No. 1574 (1996);
Edward J. Petrus, Jr., M.D., et al., DAB No. 1264 (1991). [have searched all of
Petitioner’s pleadings for any arguments or contentions that might raise a valid, relevant
defense to the I.G.’s Motion, but have found nothing that could be so construed.

Resolution of a case by summary disposition is particularly fitting when settled law can
be applied to undisputed material facts. Michael J. Rosen, M.D., DAB No. 2096; Thelma
Walley, DAB No. 1367. Summary disposition is authorized by the terms of 42 C.F.R.

§ 1005.4(b)(12). This forum looks to FED. R. CIV. P. 56 for guidance in applying that
regulation. Robert C. Greenwood, DAB No. 1423 (1993). The material facts in this case
are undisputed, unambiguous, and support summary disposition as a matter of settled
law. This Decision issues accordingly.

VI. Conclusion

For the reasons set forth above, the I.G.’s Motion for Summary Disposition should be,
and it is, GRANTED. The I.G.’s exclusion of Petitioner Dawn Coffee from participation
in Medicare, Medicaid, and all other federal health care programs for a period of five
years, pursuant to the terms of section 1128(a)(3) of the Act, is SUSTAINED.

/s/
Richard J. Smith
Administrative Law Judge

